
	
		I
		111th CONGRESS
		1st Session
		H. R. 3677
		IN THE HOUSE OF REPRESENTATIVES
		
			September 30, 2009
			Ms. Granger
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committees on
			 Transportation and
			 Infrastructure and Appropriations, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To provide relief payments to recipients of social
		  security and railroad retirement benefits, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Save Our Seniors’ Social Security Act
			 of 2009.
		2.Relief payments to
			 recipients of social security and railroad retirement benefits
			(a)Authority To
			 make payments
				(1)Eligibility
					(A)In
			 generalSubject to paragraph (5)(B), the Secretary of the
			 Treasury shall disburse a $280 payment to each individual who, for any of the
			 months of December 2009, January 2010, or February 2010, is entitled to a
			 benefit payment described in clause (i) or (ii) of subparagraph (B).
					(B)Benefit payment
			 describedFor purposes of subparagraph (A):
						(i)Title II
			 benefitA benefit payment described in this clause is a monthly
			 insurance benefit payable (without regard to sections 202(j)(1) and 223(b) of
			 the Social Security Act (42 U.S.C.
			 402(j)(1), 423(b))) under—
							(I)section 202(a) of
			 such Act (42 U.S.C. 402(a));
							(II)section 202(b) of
			 such Act (42 U.S.C. 402(b));
							(III)section 202(c)
			 of such Act (42 U.S.C. 402(c));
							(IV)section
			 202(d)(1)(B)(ii) of such Act (42 U.S.C. 402(d)(1)(B)(ii));
							(V)section 202(e) of
			 such Act (42 U.S.C. 402(e));
							(VI)section 202(f) of
			 such Act (42 U.S.C. 402(f));
							(VII)section 202(g)
			 of such Act (42 U.S.C. 402(g));
							(VIII)section 202(h)
			 of such Act (42 U.S.C. 402(h));
							(IX)section 223(a) of
			 such Act (42 U.S.C. 423(a));
							(X)section 227 of
			 such Act (42 U.S.C. 427); or
							(XI)section 228 of
			 such Act (42 U.S.C. 428).
							(ii)Railroad
			 retirement benefitA benefit payment described in this clause is
			 a monthly annuity or pension payment payable (without regard to section
			 5(a)(ii) of the Railroad Retirement Act of 1974 (45 U.S.C. 231d(a)(ii)))
			 under—
							(I)section 2(a)(1) of
			 such Act (45 U.S.C. 231a(a)(1));
							(II)section 2(c) of
			 such Act (45 U.S.C. 231a(c));
							(III)section
			 2(d)(1)(i) of such Act (45 U.S.C. 231a(d)(1)(i));
							(IV)section
			 2(d)(1)(ii) of such Act (45 U.S.C. 231a(d)(1)(ii));
							(V)section
			 2(d)(1)(iii)(C) of such Act to an adult disabled child (45 U.S.C.
			 231a(d)(1)(iii)(C));
							(VI)section
			 2(d)(1)(iv) of such Act (45 U.S.C. 231a(d)(1)(iv));
							(VII)section
			 2(d)(1)(v) of such Act (45 U.S.C. 231a(d)(1)(v)); or
							(VIII)section 7(b)(2)
			 of such Act (45 U.S.C. 231f(b)(2)) with respect to any of the benefit payments
			 described in clause (i) of this subparagraph.
							(2)RequirementA
			 payment shall be made under paragraph (1) only to individuals who reside in 1
			 of the 50 States, the District of Columbia, Puerto Rico, Guam, the United
			 States Virgin Islands, American Samoa, or the Northern Mariana Islands. For
			 purposes of the preceding sentence, the determination of the individual's
			 residence shall be based on the current address of record under a program
			 specified in paragraph (1).
				(3)No double
			 paymentsAn individual shall be paid only 1 payment under this
			 section, regardless of whether the individual is entitled to, or eligible for,
			 more than 1 benefit or cash payment described in paragraph (1).
				(4)LimitationA
			 payment under this section shall not be made—
					(A)in the case of an
			 individual entitled to a benefit specified in paragraph (1)(B)(i) or paragraph
			 (1)(B)(ii)(VIII) if, for the most recent month of such individual's entitlement
			 in the 3-month period described in paragraph (1), such individual's benefit
			 under such paragraph was not payable by reason of subsection (x) or (y) of
			 section 202 the Social Security Act
			 (42 U.S.C. 402) or section 1129A of such Act (42 U.S.C. 1320a–8a); or
					(B)in the case of any
			 individual whose date of death occurs before the date on which the individual
			 is certified under subsection (b) to receive a payment under this
			 section.
					(5)Timing and
			 manner of payments
					(A)In
			 generalThe Secretary of the Treasury shall commence disbursing
			 payments under this section at the earliest practicable date but in no event
			 later than 120 days after the date of the enactment of this Act. The Secretary
			 of the Treasury may disburse any payment electronically to an individual in
			 such manner as if such payment was a benefit payment or cash benefit to such
			 individual under the applicable program described in paragraph (1)(B).
					(B)DeadlineNo
			 payments shall be disbursed under this section after December 31, 2012,
			 regardless of any determinations of entitlement to, or eligibility for, such
			 payments made after such date.
					(b)Identification
			 of recipientsThe Commissioner of Social Security and the
			 Railroad Retirement Board shall certify the individuals entitled to receive
			 payments under this section and provide the Secretary of the Treasury with the
			 information needed to disburse such payments. A certification of an individual
			 shall be unaffected by any subsequent determination or redetermination of the
			 individual's entitlement to, or eligibility for, a benefit specified in
			 subsection (a)(1)(B).
			(c)Treatment of
			 payments
				(1)Payment to be
			 disregarded for purposes of all federal and federally assisted
			 programsA payment under subsection (a) shall not be regarded as
			 income and shall not be regarded as a resource for the month of receipt and the
			 following 9 months, for purposes of determining the eligibility of the
			 recipient (or the recipient's spouse or family) for benefits or assistance, or
			 the amount or extent of benefits or assistance, under any Federal program or
			 under any State or local program financed in whole or in part with Federal
			 funds.
				(2)Payment not
			 considered income for purposes of taxationA payment under
			 subsection (a) shall not be considered as gross income for purposes of the
			 Internal Revenue Code of 1986.
				(3)Payments
			 protected from assignmentThe provisions of sections 207 and
			 1631(d)(1) of the Social Security Act
			 (42 U.S.C. 407, 1383(d)(1)) and section 14(a) of the Railroad Retirement Act of
			 1974 (45 U.S.C. 231m(a)) shall apply to any payment made under subsection (a)
			 as if such payment was a benefit payment or cash benefit to such individual
			 under the applicable program described in subsection (a)(1)(B).
				(4)Payments subject
			 to offsetNotwithstanding paragraph (3), for purposes of section
			 3716 of title 31, United States Code, any payment made under this section shall
			 not be considered a benefit payment or cash benefit made under the applicable
			 program described in subsection (a)(1)(B) and all amounts paid shall be subject
			 to offset to collect delinquent debts.
				(d)Payment to
			 representative payees and fiduciaries
				(1)In
			 generalIn any case in which an individual who is entitled to a
			 payment under subsection (a) and whose benefit payment or cash benefit
			 described in paragraph (1) of that subsection is paid to a representative payee
			 or fiduciary, the payment under subsection (a) shall be made to the
			 individual's representative payee or fiduciary and the entire payment shall be
			 used only for the benefit of the individual who is entitled to the
			 payment.
				(2)Applicability
					(A)Payment on the
			 basis of a title II benefitSection 1129(a)(3) of the
			 Social Security Act (42 U.S.C.
			 1320a–8(a)(3)) shall apply to any payment made on the basis of an entitlement
			 to a benefit specified in subsection (a)(1)(B)(i) in the same manner as such
			 section applies to a payment under title II of such Act.
					(B)Payment on the
			 basis of a railroad retirement benefitSection 13 of the Railroad
			 Retirement Act (45 U.S.C. 231l) shall apply to any payment made on the basis of
			 an entitlement to a benefit specified in subsection (a)(1)(B)(ii) in the same
			 manner as such section applies to a payment under such Act.
					(e)Appropriation
				(1)In
			 generalOut of any sums in the Treasury of the United States not
			 otherwise appropriated, the following sums are appropriated for the period of
			 fiscal years 2010 through 2012 to carry out this section:
					(A)For the Secretary
			 of the Treasury, $131,000,000 for administrative costs incurred in carrying out
			 this section.
					(B)For the
			 Commissioner of Social Security—
						(i)such
			 sums as may be necessary for payments to individuals certified by the
			 Commissioner of Social Security as entitled to receive a payment under this
			 section; and
						(ii)$90,000,000 for
			 the Social Security Administration's Limitation on Administrative Expenses for
			 costs incurred in carrying out this section.
						(C)For the Railroad
			 Retirement Board—
						(i)such
			 sums as may be necessary for payments to individuals certified by the Railroad
			 Retirement Board as entitled to receive a payment under this section;
			 and
						(ii)$1,400,000 to the
			 Railroad Retirement Board's Limitation on Administration for administrative
			 costs incurred in carrying out this section.
						(2)LimitationNo part of any appropriation contained in
			 paragraph (1) shall remain available for obligation beyond fiscal year
			 2012.
				3.Funding
			(a)In
			 generalEffective on the date
			 of the enactment of this Act, of the unobligated balance of the discretionary
			 appropriations made available by division A of the American Recovery and
			 Reinvestment Act of 2009 (Public Law 111–5), there is rescinded the amount
			 determined by the Director of the Office of Management and Budget to be
			 required to offset the increase in spending resulting from the provisions of
			 section 2.
			(b)ApplicationThe
			 rescission made by subsection (a) shall be applied proportionately—
				(1)to each
			 discretionary account; and
				(2)within each such
			 account, to each program, project, and activity (with programs, projects, and
			 activities as delineated in the appropriation Act or accompanying reports for
			 the relevant fiscal year covering such account, or for accounts not included in
			 appropriation Act, as delineated in the most recently submitted President's
			 budget).
				(c)OMB
			 reportWithin 30 days after the date of the enactment of this
			 Act, the Director of the Office of Management and Budget shall submit to the
			 House of Representatives and the Senate a report specifying the reductions made
			 to each account, program, project, and activity pursuant to this
			 section.
			
